DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, ll. 22-25, the phrase “wherein the first distal end portion of the first facet plate and the second distal end portion of the second facet plate move apart when the wedge is pulled in the second linear motion along the linear path toward the first proximal end portion of the first facet plate and the second proximal end portion of the second facet plate” is confusing because it appears the first facet plate and the second facet plate move towards each other when they are pulled toward the proximal end portions. For purpose of examination, the Examiner has interpreted the movement to be towards the proximal end portions. Amendment and clarification are required.
Claims 18-20 are rejected on being dependent to a rejected base claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmatier et al. (US 2013/0158664), herein referred to as Palmatier.
Regarding claim 17, Palmatier discloses a facet joint implant (40) (¶76), comprising: a first facet plate (46) having a first distal end portion (64) and a first proximal end portion (66), a second facet plate (48) having a second distal end portion (84) and a second proximal end portion (86), a hinge (50) connecting the first proximal end portion (66) of the first facet plate (46) and the second proximal end portion (86) of the second facet plate (48) for rotation about a first axis of rotation (figures 3 and 4), a wedge (58) movably positioned in a linear path (¶56) between the first facet plate (46) and the second facet plate (48), wherein the wedge (58) engages the first facet plate (46) and the second facet plate (48), and an interface (92) connected to the wedge (58), wherein the interface (92) is configured for (i.e. capable of) pushing the wedge (58) in a first linear motion (arrow A, see figures 5 and 6) along the linear path (¶56) toward the first distal end portion (64) of the first facet plate (46) and the second distal end portion (84) of the second facet plate (48), wherein the interface (92) is configured for (i.e. capable of) pulling the wedge (58) in a second linear motion (arrow B, see figures 5 and 6) along the linear path (¶56) toward the first proximal end portion (66) of the first facet plate (46) and the second proximal end portion (86) of the second facet plate (48), wherein the first distal end portion (64) of the first facet plate (46) and the second distal end portion (84) of the second facet plate (48) move apart (figures 4 and 6) when the wedge (58) is pushed in the first linear motion (arrow A, see figures 5 and 6) along the linear path (¶56) toward the first distal end portion (64) of the first facet plate (46) and the second distal end portion (84) of the second facet plate (48), and wherein the first distal end portion (64) of the first facet plate (46) and the second distal end portion (84) of the second facet plate (48) move apart (has been interpreted as towards each other) when the wedge (58) is pulled in the second linear motion (arrow B, see figures 5 and 6) along the linear path (¶56) toward the first proximal end portion (66) of the first facet plate (46) and the second proximal end portion (86) of the second facet plate (48).
Regarding claim 18, Palmatier discloses wherein the interface (92) is configured for (i.e. capable of) removably connecting to a delivery device (¶56).
Regarding claim 19, Palmatier discloses further comprising an elongated connector (94) extending through an opening within the hinge (50) between the interface (92) and the wedge (58).
Regarding claim 20, Palmatier discloses wherein the first facet plate (46), the second facet plate (48), and the hinge (50) comprise a monolithic structure (¶44, ¶45).

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record (e.g. Palmatier et al. US 2013/0158664, Kuyler et al. US 2018/0116815, Ludwig et al. US 2019/0021868) does not teach, the following limitation(s) in combination with the remaining claimed limitation such as but not limited to “an inner part movably positioned within the outer part in a linear path, wherein the inner part comprises a wedge and an interface, wherein the wedge includes a third distal end portion and a third proximal end portion, and wherein the interface is adapted to be selectively brought into locked engagement with a delivery device; wherein when the inner part is in locked engagement with the delivery device the inner part is adapted to be movable toward the first distal end portion of the first facet plate and the second distal end portion of the second facet plate by pushing the inner part with the delivery device in a linear motion along the linear path and the third distal end portion of the wedge directly engages the first facet plate and the second facet plate so that the first distal end portion of the first facet plate and the second distal end portion of the second facet plate move apart; wherein when the inner part is in locked engagement with the delivery device the inner part is adapted to be movable toward the first proximal end portion of the first facet plate and the second proximal end portion of the second facet plate by pulling the inner part with the delivery device in a linear motion along the linear path and the first distal end portion of the first facet plate and the second distal end portion of the second facet plate move toward each other”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on May 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 11,000,384 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775